PER CURIAM.
This is a suit under R.S. § 4915, 35 U.S. C.A. § 63, to obtain a patent for an insulating composition. After the District Court had entered judgment dismissing the complaint the Commissioner of Patents issued to appellant patent No. 2,333,189, on a continuation of the application in suit. With the consent of the parties we remand the case to the District Court with authority to open the judgment and consider the bearing, if any, of that patent upon the patentability of the appealed claims.
Remanded.